DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is claiming for priority for the foreign application priority date is 11/10/2017. Certified copy being received.

Response to Amendment
This office action is responsive to amendment filed on 01/28/2022. Claims 1-7, 9-12, 14-31, and 33-34 remain pending. The amendment have overcome the objection and rejection under 35 U.S.C. 112(b) as set forth in the previous office action.

Response to Arguments
In response to Applicant’s argument regarding rejection under 35 U.S.C. 101 on Remarks page 111, “the claimed modulated lapped transform tool makes use of the claimed “analysis windowing function” which permits to better performances than the prior art … In fact, the alleged mathematical function is applied to the audio signal for achieving the technical goal of encoding the audio signal.”
Examiner respectfully disagrees because it is merely generally linking the use of the judicial exception in a particular technological environment of encoding audio signal and any other improvement is flow directly from the mathematical function.
Applicant further asserted on page 111, “even though this storage space refers to a compute memory, it stores a windowing function which is applied to an audio signal, and therefore, also the technical significance of this feature should be taken into account”

Applicant further asserted on page 112 “claim 1 comprises a plurality of entities, not only the modulated transform tool, the storage space, but also the bitstream writer. When a bitstream is written, it also encodes valuable audio information which is in a compressed form. The fact that an audio signal is compressed leads to an understanding that the claim pertains to a technical solution, because compressing the audio signal may reduce the band necessary for transmitting the audio signal and, accordingly, it performs a technical operation onto a physical system.”
Examiner respectfully disagrees because as explained on page 4-5 under step 2B, such components as a modulated lapped transform tool and bits stream writer are also determined to be well-understood, routine and conventional activity, and Examiner pointed to Khalid - Introduction to data compression, section 16.4, figure 16.13 p.529, which describes an audio encoder that comprises a MDCT that transform time domain into frequency domain and bitstream formatter (bitstream writer) to output a bitstream. Therefore, such additional elements does not provide an inventive concept in step 2B.
Applicant further asserted on page 112 “In other words, independent claim 1 includes limitation that do not fall within the “Mathematical Concepts/Mental Processes” grouping of abstract idea under Step 2A, and also the claimed limitations, as a whole, are deemed as an integration into a practical application under prong 2 of step 2A.
Examiner respectfully disagrees because claim 1 recites limitations that would fall with the mathematical concepts/mental processes grouping of abstract idea and claim 1 further 

Claim Objections
Claims 33 and 34 are objected to because of the following informalities: 
Claims 33 and 34 line 6 and 7, respectively, recite “an analysis windowing function” should be “the analysis windowing function” as antecedently recited.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-12, 14-31, and 33-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, recites an apparatus for performing transformation of a time domain of a signal into a frequency domain. 
 Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites performing a modulated lapped transform analysis using the analysis windowing function comprises a meandering portion crossing a linear function in correspondence of at least four points, such limitation cover mathematical calculations, such as using a mathematical equation at step 152 as describe in figure 4, 15, page 21 line 19 – page 22 line 5. 
Additionally, the claim also recites the analysis windowing function is defined so as to be asymmetric, and the analysis windowing function is defined so as to be, in the meandering 
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites an apparatus for encoding an audio signal comprises a plurality of frames, a storage space to store values of an analysis windowing function, a modulated lapped transform tool for transforming time domain (TD) into frequency domain (FD), and a bitstream writer to prepare a bitstream based on the FD representation of the audio signal. However, the elements are recited at a high level of generality, i.e., as a storage space for storing values, a generic component receiving an information signal, such as audio signal and performing audio encoding, at most the additional elements are considered as insignificant extra solution activity. Such element fails to provide a meaningful limitation on the claim invention. Thus, the claim is directed to an abstract idea.
Under Step 2B, as discussed with respect to Prong Two of Step 2A, the additional elements in the claim amount no more than mere instructions to apply the exception using a generic audio encoding component. The same conclusion is reached in step 2B, i.e. mere 
 
	Regarding claims 2-7, 9-12, 14-31, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above. The claims are dependent on claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.

Regarding claims 2-7, 9-12 and 14-31, recite further limitation that are abstract mathematical concepts without reciting any additional element that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101. 

Regarding claim 33, recites a method for performing transformation of a time domain of a signal into a frequency domain. 
 Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites performing a modified cosine transformation, MDCT, for transforming TD to FD using an analysis windowing function comprises a meandering portion crossing a linear function in correspondence of at least four points, such limitation cover mathematical calculations, such as using a mathematical equation at step 152 as describe in figure 4, 15, page 21 line 19 – page 22 line 5. 
Additionally, the claim also recites the analysis windowing function is defined so as to be asymmetric, and the analysis windowing function is defined so as to be, in the meandering portion: greater than the linear function in a first interval between a first crossing point and a second crossing point; lower than the linear function in a second interval between the second crossing point and a third crossing point; greater than the linear function in a third interval between the third crossing point and a fourth crossing point, wherein the analysis windowing function is defined so that the absolute maximum value is in one of the first and third interval, wherein the linear function is a constant function with constant value 1. Such limitations are characterized as the mathematical relationship/ mental processes. Furthermore, as shown in figure 4, the analysis windowing function is crossing the linear function at least 4 points, one of ordinary skill in the art would be able to look at the graph and determine whether the meandering portion is greater than or lower than the linear function at certain intervals between certain crossing points.  Therefore, the claim include limitations that fall within the “Mathematical 
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites a method for encoding an audio signal comprises a plurality of frames, using a storage space to store values of an analysis windowing function. However, the elements are recited at a high level of generality, i.e., as a generic memory storing values, a generic component receiving an information signal, such as audio signal and performing audio encoding, at most the additional elements are considered as insignificant extra solution activity. Such element fails to provide a meaningful limitation on the claim invention. Thus the claim is directed to an abstract idea.
Under Step 2B, as discussed with respect to Prong Two of Step 2A, the additional elements in the claim amount no more than mere instructions to apply the exception using a generic audio encoding component. The same conclusion is reached in step 2B, i.e. mere instruction to apply an exception on a generic element cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The receiving data is considered to be insignificant extra-solution activity in step 2A, and are determined to be well-understood, routine, conventional activity in the field. Court decisions cited in MPEP 2106.05(d)(II) section (i), indicate that mere receiving or transmitting data over a network, (iv) storing information in memory, are well-understood, routing, conventional function when it is claimed in a merely generic manner.  The insignificant extra solution activity of storing data in a storage space is also well understood, routine, and conventional activity. See e.g., D. Patterson et al., Computer Organization and Design, The hardware/software interface, Revised Fourth Edition, Elsevier, 2012, section 1.3, p.16, figure 1.5, which describes the organization of a computer and shows the five classic component, including a memory to store input and output data. Thus, claim 33 is not patent-eligible under 35 U.S.C. 101.

Regarding claim 34, recites a product claim that would be practiced by the method claim 33. Thus, the same analysis for claim 33 is applied equally to claim 34. Additionally, claim 34 recites when said computer program is run by a computer. However, this limitation is recited at high level generality i.e. a generic computer running a program. Such limitation fails to impose a meaningful limitation on the claimed invention and amount to no more than mere instruction to apply the exception using generic computer. Mere instruction to apply an exception using generic computer fails to integrate the abstract idea into a practical application under prong two of step 2A, and cannot provide inventive concept under step 2B. Accordingly, the claim is not patent eligible under 35 U.S.C. 101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.D./Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182